United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-3021
                         ___________________________

                            Ambrose Lewis Champagne

                       lllllllllllllllllllllPetitioner - Appellant

                                           v.

                             United States of America

                       lllllllllllllllllllllRespondent - Appellee
                                       ____________

                     Appeal from United States District Court
                    for the District of North Dakota - Bismarck
                                   ____________

                           Submitted: October 19, 2018
                             Filed: February 8, 2019
                                  [Unpublished]
                                 ____________

Before WOLLMAN, ARNOLD, and BENTON, Circuit Judges.
                         ____________

PER CURIAM.

       Ambrose Lewis Champagne appeals the district court’s denial of his successive
28 U.S.C. § 2255 petition. Champagne challenged his sentencing enhancement under
the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e), after Johnson v. United
States, 135 S. Ct. 2551 (2015), retroactively invalidated the ACCA’s residual clause.
The district court denied the petition because it determined that Champagne’s
convictions constituted crimes of violence under either the force or enumerated-
offense clauses of the ACCA. In its denial, the court stated that Champagne could
“rely on the new rule of constitutional law announced in Johnson if his sentence may
have been predicated on the now void residual clause.” In Walker v. United States,
900 F.3d 1012 (2018), however, we subsequently announced that a petitioner may
seek successive § 2255 relief under Johnson only if he can show by a preponderance
of the evidence that the residual clause of the ACCA provided the basis for his ACCA
enhancement. Because this issue is a question of fact, we remanded for the district
court to make such a determination. Id. at 1015.

       Neither the district court here nor Champagne’s original sentencing court
determined whether the ACCA’s residual clause provided the basis for Champagne’s
enhancement. We thus vacate the district court’s order denying Champagne’s petition
and remand for the district court to determine whether Champagne has shown by a
preponderance of the evidence that his successive § 2255 claim relies on Johnson’s
new rule invalidating the residual clause. As we noted in Walker, if the record and
evidentiary hearing are inconclusive, the district court may consider the “relevant
background legal environment at the time of . . . sentencing.” Id. at 1015 (alteration
in original) (quoting United States v. Washington, 890 F.3d 891, 896 (10th Cir.
2018)). If it is equally likely that the sentencing court relied on the force or
enumerated offense clauses, Champagne will have failed to meet his burden to show
that the enhancement was predicated on the residual clause. Id.
                       ______________________________




                                         -2-